DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a composition for identifying tau pathology, comprising a targeting ligand that specifically binds to a cell surface marker of tau pathology, wherein the targeting ligand is linked to a liposome comprising an imaging agent classified in A61K49/1812.
II. Claims 16-18, drawn to a targeting composition comprising a phospholipid linked to a polymer that is linked to a targeting ligand that specifically binds to a cell surface marker of tau pathology, classified in A61K 47/00. 
III. Claims 19-20, drawn to an aptamer, classified in C12N15/115.
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of Groups I and II as claimed do not require the apatamer of Group III, thus have a materially different design.  The inventions of Groups I and II have a materially different design because the product of Group I does not require a polymer and the product of Group II does not require an imaging agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) separate classification , which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search;  (b) a separate status in the art when they are classifiable together, such that though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors; and (c) a different field of search, where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species: a specific targeting ligand identified by name or structure. The species are independent or distinct because of their different structural features which necessitate multiple search queries. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 16 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the various targeting ligands have different structural feature which necessitate multiple search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Benjamin Kern on 8/19/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  The election of SEQ ID NO: 5 and 6 as targeting ligands is also acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i)


Status of Claims
Claims 1-20 are pending, of which claims 16-20 are withdrawn as being directed to a non-elected invention.  Claims 2-5 and 8 are withdrawn as being directed to non-elected species.  
It is noted that, with the exception of copending Application Serial No. 16/922,762, the elected species (SEQ ID NO: 5 and 6) were found to be free of the prior art.  In accordance with Markush practice, the search was extended to include an additional species within the scope of the generic claim until prior art was found.  See MPEP 803.02.  If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, for additional guidance.  It is noted that claims such as 2-5 encompass the elected species but also comprise additional non-elected species.  
Claims 1 and 6-15 are readable on the elected invention and species and are examined herein on the merits for patentability.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 and 6-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of copending Application No. 16/922,762 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aso et al. (Journal of Controlled Release, 2007, 122, p. 189–198), as evidenced by Cai et al. (Drug Discovery Today, 2018, 23(5), p. 1126-1138).
Aso discloses N-acetylglucosamine-conjugated liposomes.  Flow cytometry revealed that cardiomyocytes adequately interact with N-acetylglucosamine-conjugated liposomes (GlcNAc-Ls). Furthermore, to confirm whether the agents encapsulated in GlcNAc-Ls affect the intracellular environment of cardiomyocytes (abstract).  The glycoside-conjugated liposomes containing DiI or pravastatin (page 193).
The liposomes were composed of DPPC:DPPE:Chol (80:2:20, molar ratio). When the liposomes were labeled with a fluorescence substrate, DiI (i.e. imaging agent) was added to the lipid mixture at a ratio of 0.1 mol% to the total lipids.  The conjugation of glycoside chains to these preformed liposomes containing DiI or pravastatin was performed by the post-insertion of P(VGlcNAc-co-1% or 5% VAL) or P(VMA-co-5% VAL). Two types of liposomes, namely, low lipophilic polymer- and high lipophilic polymerGlcNAc-conjugated liposomes (L-GlcNAc-Ls and H-GlcNAcLs, respectively), were prepared by mixing 100 μg/mL P (VGlcNAc-co-1% VAL) and P(VGlcNAc-co-5% VAL), respectively, with the preformed liposomes.  Moreover, to estimate the amounts of glycoside-bearing polymers in the liposomal surface, liposomes containing DiI that 0, 1, 10, 50, and 100 μg/mL P(VGlcNAc-co1% or 5% VAL) were post-inserted into were prepared. The amounts of glycoside-bearing polymers in the liposomes were estimated from the interaction of these liposomes with cardiomyocytes (page 193).
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102.  However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: (A) Prove the primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.  For example, "to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  See MPEP 2131.01.
In the instant case, Cai is included to show that GlcNAc residue can be used as a targeting ligand for vimentin, which is present on the surface of cancer cells, fibroblasts cells, as well as vascular endothelial cells (page 1132).  The instant specification at published paragraph 0007 states that vimentin is a cell surface marker of tau pathology.
Accordingly, the liposomes of Aso meet the instant limitations of a composition comprising a targeting ligand that specifically binds to a cell surface marker of tau pathology (GlcNAc residue), wherein the targeting ligand is linked to a liposome comprising an imaging agent (DiI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al. (Journal of Controlled Release, 2007, 122, p. 189–198), as evidenced by Cai et al. (Drug Discovery Today, 2018, 23(5), p. 1126-1138), in view of Baldeschwieler (US 5,593,688).
Aso teaches N-acetylglucosamine-conjugated liposomes.  Flow cytometry revealed that cardiomyocytes adequately interact with N-acetylglucosamine-conjugated liposomes (GlcNAc-Ls). Furthermore, to confirm whether the agents encapsulated in GlcNAc-Ls affect the intracellular environment of cardiomyocytes (abstract).  The glycoside-conjugated liposomes containing DiI or pravastatin (page 193).
The liposomes were composed of DPPC:DPPE:Chol (80:2:20, molar ratio). When the liposomes were labeled with a fluorescence substrate, DiI (i.e. imaging agent) was added to the lipid mixture at a ratio of 0.1 mol% to the total lipids.  The conjugation of glycoside chains to these preformed liposomes containing DiI or pravastatin was performed by the post-insertion of P(VGlcNAc-co-1% or 5% VAL) or P(VMA-co-5% VAL). Two types of liposomes, namely, low lipophilic polymer- and high lipophilic polymerGlcNAc-conjugated liposomes (L-GlcNAc-Ls and H-GlcNAcLs, respectively), were prepared by mixing 100 μg/mL P (VGlcNAc-co-1% VAL) and P(VGlcNAc-co-5% VAL), respectively, with the preformed liposomes.  Moreover, to estimate the amounts of glycoside-bearing polymers in the liposomal surface, liposomes containing DiI that 0, 1, 10, 50, and 100 μg/mL P(VGlcNAc-co1% or 5% VAL) were post-inserted into were prepared. The amounts of glycoside-bearing polymers in the liposomes were estimated from the interaction of these liposomes with cardiomyocytes (page 193).
Cai is included to show that GlcNAc residue can be used as a targeting ligand for vimentin, which is present on the surface of cancer cells, fibroblasts cells, as well as vascular endothelial cells (page 1132).  The instant specification at published paragraph 0007 states that vimentin is a cell surface marker of tau pathology.
Accordingly, the liposomes of Aso meet the instant limitations of a composition comprising a targeting ligand that specifically binds to a cell surface marker of tau pathology (GlcNAc residue), wherein the targeting ligand is linked to a liposome comprising an imaging agent (DiI).
With regard to claim 9, Aso does not specifically teach an MRI contrast agent.
Baldeschwieler teaches liposomal targeting of ischemic tissue.  A variety of diagnostic agents may be encapsulated within liposomes and used in the method of the invention. In the examples below, a radioactive isotope of indium 111In) is loaded into the lipoosomes and could permit gamma imaging of acute myocardial ischemia. In addition, appropriate liposomal NMR contrast agents… may be administered for imaging myocardial ischemia by magnetic resonance techniques.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an MR imaging agent in the liposomes of Aso when the teaching of Aso is taken in view of Baldeschwieler.  Aso is concerned with uptake of N-acetylglucosamine-conjugated liposomes by cardiomyocytes in vitro and a drug delivery system (DDS) that targets injured myocardium.  One would have been motivated to provide an MRI contrast agent for detection of the liposomes in injured myocardium, with a reasonable expectation of success, because Baldeschwieler teaches that ischemia targeted liposomes may comprise MR imaging agents for imaging myocardial ischemia by magnetic resonance techniques.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618